


110 HR 1069 IH: To provide Federal coordination and assistance in

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1069
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Education and Labor,
			 Energy and Commerce, and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide Federal coordination and assistance in
		  preventing gang violence.
	
	
		1.Short titleThis Act may be cited as Mynisha's
			 Law.
		2.FindingsCongress finds—
			(1)with an estimated
			 24,500 gangs operating within the United States, gang violence and drug
			 trafficking remain serious problems throughout the country, causing injury and
			 death to innocent victims, often children;
			(2)on November 13,
			 2005, a gang-related dispute broke out in San Bernardino, California, and
			 gunfire sprayed an apartment building, killing 11-year old Mynisha Crenshaw and
			 seriously wounding her 14-year old sister as they ate Sunday dinner with their
			 family;
			(3)this tragic
			 shooting symbolizes the struggle that so many communities across the United
			 States, like San Bernardino, face in combating gang violence, and serves as a
			 reminder of the nationwide problem of protecting children from senseless
			 violence;
			(4)according to the
			 National Drug Threat Assessment, criminal street gangs are responsible for the
			 distribution of much of the cocaine, methamphetamine, heroin, and other illegal
			 drugs throughout the United States;
			(5)the Federal
			 Government has made an increased commitment to the suppression of gang violence
			 through enhanced law enforcement and criminal penalties; and
			(6)more Federal
			 resources and coordination are needed to reduce gang violence through proven
			 and proactive prevention and intervention programs that focus on keeping
			 at-risk youth in school and out of the criminal justice system.
			3.Designation as a
			 comprehensive gang prevention and relief area
			(a)In
			 GeneralA unit of local
			 government, city, county, tribal government, or a group of counties (whether
			 located in 1 or more States) may submit an application to the Attorney General
			 for designation as a Comprehensive Gang Prevention and Relief Area.
			(b)Criteria
				(1)In
			 generalThe Attorney General shall establish criteria for
			 reviewing applications submitted under
			 subsection (a).
				(2)ConsiderationsIn
			 establishing criteria under
			 subsection (a) and evaluating an application
			 for designation as a Comprehensive Gang Prevention and Relief Area, the
			 Attorney General shall consider—
					(A)the current and
			 predicted levels of gang crime activity in the area;
					(B)the extent to
			 which violent crime in the area appears to be related to criminal gang
			 activity;
					(C)the extent to
			 which the area is already engaged in local or regional collaboration regarding,
			 and coordination of, gang prevention activities; and
					(D)such other criteria
			 as the Attorney General determines to be appropriate.
					4.Purpose of the
			 task force
			(a)In
			 generalIn order to
			 coordinate Federal assistance to Comprehensive Gang Prevention and Relief
			 Areas, the Attorney General shall establish an Interagency Gang Prevention Task
			 Force (in this Act referred to as the Task Force), consisting of
			 a representative from—
				(1)the Department of
			 Justice;
				(2)the Department of
			 Education;
				(3)the Department of
			 Labor;
				(4)the Department of
			 Health and Human Services; and
				(5)the Department of
			 Housing and Urban Development.
				(b)CoordinationFor
			 each Comprehensive Gang Prevention and Relief Area designated by the Attorney
			 General under
			 section 3, the Task Force shall—
				(1)coordinate the
			 activities of the Federal Government to create a comprehensive gang prevention
			 response, focusing on early childhood intervention, at-risk youth intervention,
			 literacy, employment, community policing, and comprehensive community-based
			 programs such as Operation Cease Fire; and
				(2)coordinate its
			 efforts with local and regional gang prevention efforts.
				(c)ProgramsThe
			 Task Force shall prioritize the needs of Comprehensive Gang Prevention and
			 Relief Areas for funding under—
				(1)the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.);
				(2)the Even Start
			 programs under subpart 3 of part B of title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6381 et seq.);
				(3)the Healthy Start
			 Initiative under section 330H of the Public Health Services Act (42 U.S.C.
			 254c–8);
				(4)the Head Start Act
			 (42 U.S.C. 9831 et seq.);
				(5)the 21st Century
			 Community Learning Centers program under part B of title IV of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.);
				(6)the Job Corps
			 program under subtitle C of title I of the Workforce Investment Act of 1998 (29
			 U.S.C. 2881 et seq.);
				(7)the community
			 development block grant program under title I of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5301 et seq.);
				(8)the Gang Resistance
			 Education and Training projects under subtitle X of title III of the Violent
			 Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13921);
				(9)any program
			 administered by the Office of Community Oriented Policing Services;
				(10)the Juvenile
			 Accountability Block Grant program under part R of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee et seq.);
				(11)the Edward Byrne
			 Memorial Justice Assistance Grant Program under subpart 1 of part E of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et
			 seq.); and
				(12)any other program
			 that the Task Force determines to be appropriate.
				(d)Reporting
			 requirements
				(1)In
			 generalNot later than February 1 of each year, the Task Force
			 shall submit to Congress and the Attorney General a report on the funding needs
			 and programmatic outcomes for each area designated as a Comprehensive Gang
			 Prevention and Relief Area.
				(2)ContentsEach
			 report under
			 paragraph (1) shall include—
					(A)an evidence-based
			 analysis of the best practices and outcomes among the areas designated as
			 Comprehensive Gang Prevention and Relief Areas; and
					(B)an analysis of the
			 adequacy of Federal funding to meet the needs of each area designated as a
			 Comprehensive Gang Prevention and Relief Area and, if the Task Force identifies
			 any programmatic shortfalls in addressing gang prevention, a request for new
			 funding or reprogramming of existing funds to meet such shortfalls.
					5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to meet any needs
			 identified by the Task Force or in any report submitted under
			 section 4(d)(1).
		
